DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-14, 16-18, 22, 24-25 of U.S. Patent No. 10, 991, 479. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitation of the instant application are disclosed, see below.

Patent: 10,991,479 
1. A cable for transmitting electricity comprising: a core comprising a first conductive material; 5a core shield surrounding the core; an insulation layer surrounding the core shield, the insulation layer comprising a material providing electrical insulating properties; an insulation shield surrounding the insulation layer; and a tape layer comprising a metallic tape intercalated with an insulating tape, wherein 10the metallic tape is in adjacent contact with the insulating tape.  
2. The cable of claim 1 further comprising a bedding layer at least partially surrounding the insulation shield comprising a first semi-conductive material.  

1. (Currently Amended) A cable for transmitting electricity comprising: a core comprising a first conductive material; a core shield surrounding the core; an insulation layer surrounding the core shield, the insulation layer comprising a material providing electrical insulating properties; an insulation shield surrounding the insulation layer; a bedding layer at least partially surrounding the insulation shield comprising a first semi- conductive material; a tape layer in adjacent contact with the bedding layer comprising a metallic tape intercalated with an insulating tape, wherein the metallic tape is in adjacent contact with the insulating tape; and a protection layer, wherein the tape layer is also in adjacent contact with the protection layer.  

153. The cable of claim 1, wherein the first conductive material comprises copper or aluminum.  


4. The cable of claim 1, wherein the core shield and/or the insulation shield comprises at least one semi-conducting compound.  

6. (Original) The cable of claim 1, wherein the core shield and/or the insulation shield comprises at least one semi-conducting compound.
5. The cable of claim 2, wherein the first semi-conductive material comprises a semi- conducting paper, a semi-conducting plastic, or a semi-conducting metallic tape.  

7. (Original) The cable of claim 1, wherein the first semi-conductive material comprises a semi-conducting paper, a semi-conducting plastic, or a semi-conducting metallic tape.
6. The cable of claim 1, wherein the insulation layer comprises cross-linked 25polyethylene or ethylene-propylene rubber, which may optionally be enhanced with nanoparticles.  

8. (Original) The cable of claim 1, wherein the insulating layer comprises cross-linked polyethylene or ethylene-propylene rubber, which may optionally be enhanced with nanoparticles.
	
7. The cable of claim 2, wherein the bedding layer further comprises at least one fiber optic cable.  

9. (Original) The cable of claim 1, wherein the bedding layer further comprises at least one fiber optic cable.
8. The cable of claim 7, wherein the fiber optic cable is configured to monitor at least one of the following states of at least a portion 



  
11. (Original) The cable of claim 1, wherein the bedding layer comprises a moisture barrier material which at least partially prevents moisture from penetrating through the bedding layer.
510. The cable of claim 9, wherein the moisture barrier material comprises polyethylene and/or polyvinylchloride.  

12. (Original) The cable of claim 11, wherein the moisture barrier material comprises polyethylene and/or polyvinylchloride.
11. The cable of claim 1, wherein the metallic tape comprises at least one of stainless steel, aluminum, aluminum alloys, copper, or copper alloys.  
13. (Original) The cable of claim 1, wherein the metallic tape comprises at least one of stainless steel, aluminum, aluminum alloys, copper, or copper alloys.
12. The cable of claim 1, wherein the insulating tape comprises at least one of polyethylene terephthalate, vinyl, or fiberglass.  

14. (Original) The cable of claim 1, wherein the insulating tape comprises at least one of polyethylene terephthalate, vinyl, or fiberglass.
13. The cable of claim 1 further comprising a protection layer in the form of a wire, a 15tape, 



17. (Original) The cable of claim 16, wherein the second conductive material comprises stainless steel, aluminum, aluminum alloys, copper, or copper alloys.
15. The cable of claim 14, wherein the second semi-conductive material comprises semi- conductive polyethylene.  

18. (Original) The cable of claim 16, wherein the second semi-conductive material comprises semi-conductive polyethylene.
16. An electric power transmission system comprising a conduit and a plurality of cables 25housed within the conduit, wherein at least one of the plurality of cables is a cable according to claim 1, optionally wherein the conduit comprises a steel pipe, further optionally wherein the conduit is pressurized to at least partially prevent ingress of outside materials or to improve the electrical strength of the insulating layer.  
22. (Original) An electric power transmission system comprising a conduit and a plurality of cables housed within the conduit, wherein at least one of the plurality of cables is a cable according to claim 1, optionally wherein the conduit comprises a steel pipe, further optionally wherein the conduit is pressurized to at least partially prevent ingress of outside materials or to improve the electrical strength of the insulating layer.


24. (Original) A method of assembling an electrical transmission system comprising: providing a conduit; and installing a plurality of cables within the conduit, at least one of the plurality of cables being a cable according to claim 1.
18. A method of retrofitting an existing electrical transmission system comprising a conduit and at least one existing cable, the method comprising: removing the at least one existing cable from the conduit; and installing a plurality of cables within the conduit, at least one of the plurality of 10cables being a cable according to claim 1.

25. (Original) A method of retrofitting an existing electrical transmission system comprising a conduit and at least one existing cable, the method comprising: removing the at least one existing cable from the conduit; and installing a plurality of cables within the conduit, at least one of the plurality of cables being a cable according to claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 6 recites the broad recitation “wherein the insulation layer comprises cross-linked 25polyethylene or ethylene-propylene rubber”, and the claim also recites “which may optionally be enhanced with nanoparticles” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 13 recites the broad recitation “a protection layer in the form of a wire, a 15tape, a bar or a corrugated sheath”, and the claim also recites “optionally wherein the protection layer comprises a second conductive material or a second semi-conductive material” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 16 recites the broad recitation “a conduit and a plurality of cables 25housed within the conduit, wherein at least one of the plurality of cables is a cable” according to claim 1, and the claim also recites “optionally wherein the conduit comprises a steel pipe, further optionally wherein the conduit is pressurized to at least partially prevent ingress of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garner (Patent No. US 3,441,660).
As to claim 1, Garner discloses a cable (fig. 1) for transmitting electricity comprising: 
a core 10 comprising a first conductive material (fig. 1; col. 2 lines 16-17); 
5a core shield 12 surrounding the core; 
an insulation layer 14 surrounding the core shield, the insulation layer comprising a material providing electrical insulating properties (col. 2 lines 32-37); 
an insulation shield 16 surrounding the insulation layer; and 
a tape layer 18 comprising a metallic tape intercalated with an insulating tape, wherein 10the metallic tape is in adjacent contact with the insulating tape (figs. 1-2; col. 2 lines 67-71, col. 3 lines 8-14).  
As to claim 315Asaas, Garner discloses that the first conductive material comprises copper or aluminum (fig. 1; col. 2 lines 16-17).  
As to claim 4, Garner discloses that the core shield and/or the insulation shield comprises at least one semi-conducting compound (fig. 1; col. 2 lines 27-31).  
As to claim 6, Garner discloses that the insulation layer comprises cross-linked 25polyethylene or ethylene-propylene rubber, which may optionally be enhanced with nanoparticles (fig. 1; col. 2 lines 32-33).  
As to claim 11, Garner discloses that the metallic tape comprises at least one of stainless steel, aluminum, aluminum alloys, copper, or copper alloys (fig. 1; col. 2 lines 67-38).  
As to claim 12, Garner discloses that the insulating tape comprises at least one of polyethylene terephthalate, vinyl, or fiberglass (fig. 1; col. 2 lines 67-71).  
As to claim 13, Garner discloses a protection layer 20 in the form of a wire, a 15tape, a bar or a corrugated sheath, optionally wherein the protection layer comprises a second conductive material or a second semi-conductive material (fig. 1; col. 2 line 71 – col. 3 line 2).  
As to claim 14, Garner discloses that the second semi-conductive material comprises stainless steel, aluminum, aluminum alloys, copper, or copper alloys (claim 14 is dependent on claim 13 which has an optional limitation to have the protection layer comprise a second conductive material or a second semi-conductive material; therefore, the limitation is not required).  
As to claim 15, Garner discloses that the second semi-conductive material comprises semi- conductive polyethylene (claim 15 is dependent on claims 13 and 14 which has an optional limitation to have the protection layer comprise a second conductive material or a second semi-conductive material; therefore, the limitation is not required).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner (Patent No. US 3,441,660) in view of Dalin et al. (Pub. No. US 2018/0047481).
As to claim 2, Garner does not disclose a bedding layer at least partially surrounding the insulation shield comprising a first semi-conductive material.  
Dalin discloses a bedding layer 14 at least partially surrounding an insulation shield 13b comprising a first semi-conductive material (fig. 1; ¶0049-0052).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Garner have a bedding layer as similarly taught by Dalin in order to provide a water swellable layer capable of preventing water migration.
As to claim 5, Garner in view of Dalin discloses that the first semi-conductive material comprises a semi- conducting paper, a semi-conducting plastic, or a semi-conducting metallic tape (¶0049-0052).  
As to claim 9, Garner in view of Dalin discloses that the bedding layer comprises a moisture barrier material which at least partially prevents moisture from penetrating through the bedding layer (¶0049-0052).  
As to claim 105As to cla, Garner in view of Dalin discloses that the moisture barrier material comprises polyethylene and/or polyvinylchloride (¶0052).  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner (Patent No. US 3,441,660) and Dalin et al. (Pub. No. US 2018/0047481) as applied to claim 2 above, and further in view of Lancaster et al. (Pub. No. US 2004/0109651).
As to claim 7, Garner in view of Dalin does not disclose that the bedding layer further comprises at least one fiber optic cable.  
Lancaster discloses a cable having an optic fiber attached to a bedding layer by a binder string, tape or other connective means (figs. 20-24, 60; ¶0037-0039, 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bedding layer of Garner in view of Dalin have at least on fiber optic cable as similarly taught by Lancaster in order to provide a temperature sensing means.
As to claim 8, Garner in view of Lancaster discloses that the fiber optic cable is configured to monitor at least one of the following states of at least a portion of the cable: temperature, acoustics, or vibration (see abstract).  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner (Patent No. US 3,441,660) in view of Ona et al. (Pub. No. US 2015/0206629).
As to claim 16, Garner discloses an electric power transmission system comprising a plurality of cables, wherein at least one of the plurality of cables is a cable according to claim 1 (figs. 2-4).
However, Garner does not disclose an electric power transmission system comprising a conduit and a plurality of cables 25housed within the conduit, wherein at least one of the plurality of cables is a cable according to claim 1, optionally wherein the conduit comprises a steel pipe, 
Ona discloses an electric power transmission system (figs. 1A-1B) comprising a conduit 110 and a plurality of cables 120R, 120Y, 120B 25housed within the conduit, optionally wherein the conduit comprises a steel pipe, further optionally wherein the conduit is pressurized to at least partially prevent ingress of outside materials or to improve the electrical strength of the insulating layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electric power transmission system of Garner have a conduit and a plurality of cables housed within the conduit as similarly taught by Ona in order to protect the cables when in use.
As to claim 17, Garner discloses a method of assembling an electrical transmission system comprising: a plurality of cables and, at least one of the plurality of cables being a cable according to claim 1 (figs. 2-4).
However, Garner does not disclose a method of assembling an electrical transmission system comprising: providing a conduit; and installing a plurality of cables within the conduit, at least one of the plurality of cables being a cable according to claim 1.  
Ona discloses a method of assembling an electrical transmission system (figs. 1A-1B) comprising: providing a conduit 110; and installing a plurality of cables 120R, 120Y, 120B within the conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method of assembling an electric power transmission 
As to claim 18, Garner does not disclose a method of retrofitting an existing electrical transmission system comprising a conduit and at least one existing cable, the method comprising: removing the at least one existing cable from the conduit; and installing a plurality of cables within the conduit, at least one of the plurality of 10cables being a cable according to claim 1.
Ona discloses a method of retrofitting an existing electrical transmission system (figs. 1A-1B) comprising a conduit 110 and at least one existing cable, the method comprising: removing the at least one existing cable from the conduit; and installing a plurality of cables within the conduit (¶0023, 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electric power transmission system of Garner have a conduit and a plurality of cables installed within the conduit as similarly taught by Ona in order to protect the cables when in use.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electric power transmission system of Garner be used to retrofit an existing electrical transmission system as similarly taught by Ona in order to replace older power cables with new cables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silver et al. (Patent No. US 4,783,576) discloses a power cable having a core, core shield, insulation layer, insulation shield, and a tape layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847